


109 HRES 820 IH: Expressing support for the celebration of

U.S. House of Representatives
2006-05-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		109th CONGRESS
		2d Session
		H. RES. 820
		IN THE HOUSE OF REPRESENTATIVES
		
			May 18, 2006
			Mr. Sherman submitted
			 the following resolution; which was referred to the
			 Committee on International
			 Relations, and in addition to the Committee on the
			 Judiciary, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		RESOLUTION
		Expressing support for the celebration of
		  Human Rights Day and Human Rights
		  Week.
	
	
		Whereas the founding ideals of our Nation emphasize the
			 importance of protecting human liberty throughout the world;
		Whereas as a Nation, we cherish the values of free speech,
			 equality, and religious freedom, and steadfastly oppose injustice and
			 tyranny;
		Whereas the Bill of Rights has protected basic human
			 rights and liberties since the founding of the United States;
		Whereas the Constitution reflects our Founders’ knowledge
			 of history and government as well as their own experiences related to human
			 rights in their time;
		Whereas, in the United States, all citizens have the
			 opportunity to voice their opinions, practice their faith, and enjoy the
			 blessings of freedom;
		Whereas the United Nations General Assembly adopted the
			 Universal Declaration of Human Rights on December 10, 1948, in response to the
			 tragedies of World War II;
		Whereas the Universal Declaration of Human Rights affirms
			 the inalienable rights of people everywhere;
		Whereas the Universal Declaration of Human Rights was part
			 of a global effort to curb systemic cruelty and injustice;
		Whereas human rights awareness is essential to the
			 realization of fundamental freedoms and contributes to promoting equality,
			 preventing conflict and human rights violations, and enhancing participation in
			 democratic processes;
		Whereas progress has been made in ensuring that human
			 dignity is respected, and we have witnessed the rise of democratic governments
			 around the world;
		Whereas no other system of government has done more to
			 protect minorities, secure the rights of labor, improve the status of women, or
			 channel human energy to the pursuits of peace than democracy;
		Whereas freedom and dignity are gifts to each man and
			 woman in the world;
		Whereas the Department of State has declared that a
			 central goal of United States foreign policy is the promotion of respect for
			 human rights, as embodied in the Universal Declaration of Human Rights;
			 and
		Whereas December 10th of each year is recognized as Human
			 Rights Day and that week is recognized as Human Rights Week: Now, therefore, be
			 it
		
	
		That the House of
			 Representatives—
			(1)supports the ideals behind the celebration
			 of Human Rights Day and Human Rights Week;
			(2)encourages all nations to continue working
			 towards freedom, peace, and security, which can be achieved only through
			 democracy, respect for human rights, and the rule of law; and
			(3)calls upon the people of the United States
			 to honor the legacy of human rights passed down to us from previous generations
			 with appropriate ceremonies and activities, including—
				(A)ceremonies and
			 activities increasing awareness of and response to human rights and fundamental
			 freedoms within institutions of learning in the United States; and
				(B)activities to increase public awareness of
			 and response to human rights, and fundamental freedoms through public education
			 campaigns, radio and television coverage of human rights and fundamental
			 freedoms; and
				(C)activities
			 encouraging increased activism and advocacy in response to violations of human
			 rights and fundamental freedoms.
				
